Case 3:18-cv-02935-S Document 32 Filed 08/23/19 Page1ofi PagelD 211

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

VALERIE JACKSON

V. CIVIL ACTION NO. 3:18-CV-2935-S
LUPE VALDEZ, MARIAN BROWN,
SAMUEL JOSEPH, LIZYAMMA
SAMUEL, UNKNOWN DALLAS
COUNTY EMPLOYEE Ill, AND
DALLAS COUNTY, TEXAS

Lon Gon 0On Gon Gon tO 6G) GD Gon

ORDER REFERRING CASE TO MEDIATION
The Court hereby ORDERS this case to mediation before:

Courtenay L, Bass

Gilbert Mediation Group
12001 N. Central Expressway
Suite 650

Dallas, Texas 75243

(214) 303-4574
debbie@gmgtexas.com

Mediation shall be in person and completed 90 days before trial.

The Mediator shall be responsible for communicating with counsel to coordinate a date for
the mediation. Upon completion of the mediation, the Mediator shall submit a report to the Court
within five days.

SO ORDERED.

SIGNED August 2 2019. Les

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
